DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-20 were originally filed July 20, 2020.
	Claims 6-8 were amended in the amendment received September 22, 2021.
	Claims 1-20 are currently pending.
	Claims 1-14 are currently under consideration.
Election/Restrictions
Applicant’s election of SEQ ID NOs: 33 or 165 and most preferably SEQ ID NO: 165 as the species of PKC modulatory peptide, SEQ ID NO: 164 with N-terminal acylation and/or C-terminal amidation as the species of carrier peptide, and disulfide linkage as the species of linkage, and no additional components in the reply filed on September 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	 
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.



Priority
The present application is a CON of 16/120,156 filed August 31, 2018 which is a DIV of 14/991,823 filed January 8, 2016 (now U.S. Patent 10,077,438) which is a DIV of 13/305,685 filed November 28, 2011 (now U.S. Patent 9,255,124) which is a DIV of 12/017,985 filed January 22, 2008 (now U.S. Patent 8,067,532) which claims the benefit of 60/945,285 filed June 20, 2007 and 60/881,419 filed Janaury 19, 2007.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is being considered by the examiner, in part (see crossed out citation for reference 195 – no English language translation).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	(1) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	See paragraph 70.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	(2) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
	See Figures 4A, 4B, 7, 12, and 16.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claims 4-7 and 13 are objected to because of the following informalities: personalization of inanimate objects is not typical of scientific writing (i.e. “its” should read “the”). Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “selected from” should read “selected from the group consisting of”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 8-10, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS).
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Begley et al. reconstitutes the fusion polypeptides in is considered an “excipient”.
Therefore, the teachings of Begley et al. anticipate the presently claimed fusion polypeptides.

Claims 1-3, 8-10, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mochly-Rosen U.S. Patent Application Publication 2005/0187156 published August 25, 2005.
For present claims 1-3, 8-10, and 14, Mochly-Rosen teaches PKC agonists and PKC antagonists conjugated to HIV Tat (YGRKKRRQRRR – present SEQ ID NO: 166) and crosslinking via Cys-Cys bonds (please refer to the entire reference particularly the abstract; paragraphs 3, 11, 14, 15, 44, 47, 50, 63-65, 72, 73, 84, 85, 88, 90, 94, 100). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Mochly-Rosen reconstitutes the fusion polypeptides in is considered an “excipient”.
Therefore, the teachings of Mochly-Rosen anticipate the presently claimed fusion polypeptides.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005.
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Begley et al. reconstitutes the fusion polypeptides in is considered an “excipient”.
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mochly-Rosen U.S. Patent Application Publication 2005/0187156 published August 25, 2005 and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005.
For present claims 1-3, 8-10, and 14, Mochly-Rosen teaches PKC agonists and PKC antagonists conjugated to HIV Tat (YGRKKRRQRRR – present SEQ ID NO: 166) and crosslinking via Cys-Cys bonds (please refer to the entire reference particularly the abstract; paragraphs 3, 11, 14, 15, 44, 47, 50, 63-65, 72, 73, 84, 85, 88, 90, 94, 100). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Mochly-Rosen reconstitutes the fusion polypeptides in is considered an “excipient”.
However, Mochly-Rosen do not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,077,438. This is a statutory double patenting rejection.
Claims 1-7 of U.S. Patent No. 10,077,438 are drawn to “a compositon comprising a protein kinase C (PKC) modulatory peptide conjugate and a pharmaceutically acceptable excipient, wherein the conjugate comprises a PKC modulatory peptide having a first cysteine analog covalently linked by a disulfide bond to an intracellular carrier peptide having a second cysteine analog, wherein the intracellular carrier peptide is CYGRKKRRQRRR (SEQ ID NO: 164) and is substituted at its N-terminal end by an acyl, alkyl, or sulfonyl group, and wherein the first and second cysteine analogs are independently selected from penicillamine, alpha-methyl cysteine, and acetylated forms thereof”, “wherein the PKC modulatory peptide is an inhibitory peptide which inhibits activity of a PKC isozyme or an activator peptide which promotes activity of a PKC isozyme”, “wherein the intracellular carrier peptide is acylated at its N-terminal end”, “wherein the C-terminal arginine of the intracellular carrier peptide is a primary carboxamide”, “wherein the PKC modulatory peptide is modified by either acylation at its N-terminal end, or amidation at its C-terminal end, or by both acylation at its N-terminal end and amidation at its C-terminal end”, “wherein the PKC modulatory peptide is covalently linked to the intracellular carrier peptide through the sulfhydryl group of the cysteine analog residue of the intracellular carrier peptide”, and “which further comprises a second carrier peptide”.

Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 8,067,532. This is a statutory double patenting rejection.
U.S. Patent No. 8,067,532 claim “A conjugate, comprising: a PKC modulatory peptide comprising a first cysteine analog, and a carrier peptide comprising a second cysteine analog, wherein the PKC modulatory peptide and the carrier peptide are linked by a disulfide bond between the first and second cysteine analog”, “wherein the carrier peptide comprises the amino acid sequence YGRKKRRQRRR (SEQ ID NO: 166)” (i.e. CYGRKKRRQRRR – SEQ ID NO: 164 with the cysteine of independent claim 1), “the carrier peptide is acylated at its N-terminal end”, “the carrier peptide is amidated at its C-terminal end”, “the carrier peptide is acylated at its N-terminal end and amidated at its C-terminal end”, “further comprising a second carrier peptide”, “wherein the first cysteine analog is located at the amino terminus or the carboxy terminus of the PKC modulatory peptide”, “wherein the second cysteine analog is located at the amino terminus or the carboxy terminus of the carrier peptide”, and “A therapeutic composition comprising a conjugate and an excipient…”.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,017,583 in view of Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005. 
	For present claims 1-14, U.S. Patent No. 8,017,583 claims PKC modulatory peptide “EAVSLKPTGG” – HIV Tat “YGRKKRRQRRR” with N-terminal acetylation and/or C-terminal amidation.
	U.S. Patent No. 8,017,583 does not teach N-terminal acetylation of HIV Tat or disulfide bond formation between two cysteine residues (i.e. one on the PKC modulator peptide and one on HIV Tat).
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Begley et al. reconstitutes the fusion polypeptides in is considered an “excipient”.
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides; disulfide bond formation to form fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life; Begley et al. teach that utilizing disulfide bond formation between a PKC modulatory peptide and HIV Tat results in distribution of the PKC modulatory peptide throughout cardiac tissue). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,524,673 in view of Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005. 
	For present claims 1-14, U.S. Patent No. 8,524,673 claims a PKC modulatory peptide of SEQ ID NO: 174 (N-terminal cysteine) coupled to HIV Tat (N-terminal cysteine) in a pharmaceutical formulation (i.e. excipient).
	U.S. Patent No. 8,524,673 does not teach N-terminal acetylation or C-terminal amidation of HIV Tat or specific disulfide bond formation between the cysteine residues on the PKC modulatory peptide and HIV Tat.
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Begley et al. reconstitutes the fusion polypeptides in is considered an “excipient”.
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides; disulfide bond formation to form fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life; Begley et al. teach that utilizing disulfide bond formation between a PKC modulatory peptide and HIV Tat results in distribution of the PKC modulatory peptide throughout cardiac tissue). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,255,124 in view of Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005.
	For present claims 1-14, U.S. Patent No. 9,255,124 claims a PKC modulating peptide conjugated to HIV Tat (YGRKKRRQRRR).
	However, U.S. Patent No. 9,255,124 does not teach N-terminal acetylation, C-terminal amidation, or disulfide bond formation.
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). Regarding excipients, the present specification defines excipients as those disclosed in U.S. Patent Application 11/240,962 which defines excipients as including dispersion media, diluents, waters, etc. (see paragraphs 25, 39, and 45). Therefore, anything that Begley et al. reconstitutes the fusion polypeptides in is considered an “excipient”.
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides; disulfide bond formation to form fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life; Begley et al. teach that utilizing disulfide bond formation between a PKC modulatory peptide and HIV Tat results in distribution of the PKC modulatory peptide throughout cardiac tissue). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,265,092 in view of Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005. 
	U.S. Patent No. 7,265,092 claims a PKC modulatory peptide coupled to a transport peptide of SEQ ID NO: 1 (i.e. CSFNSYELGSL is the PKC modulatory peptide with a cysteine at the N-terminus and CYGRKKRRQRRR is HIV Tat with a cysteine at the N-terminus) and a sugar excipient.
	However, U.S. Patent No. 7,265,092 does not teach N-terminal acetylation, C-terminal amidation, or disulfide bond formation.
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). 
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides; disulfide bond formation to form fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life; Begley et al. teach that utilizing disulfide bond formation between a PKC modulatory peptide and HIV Tat results in distribution of the PKC modulatory peptide throughout cardiac tissue). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,727,958 in view of Begley et al., 2004, Biodistribution of intracellularly acting peptides conjugated reversibly to Tat, Biochemical and Biophysical Research Communications, 318: 949-954 (provided by applicant in the IDS) and Divita et al. U.S. Patent 7,579,318 filed December 6, 2005. 
U.S. Patent No. 7,727,958 claims a PKC modulatory peptide of SEQ ID NO: 174 (i.e. N-terminal cysteine) coupled to SEQ ID NO: 175 (i.e. HIV Tat with a N-terminal cysteine) and sugar (i.e. excipient).
However, U.S. Patent No. 7,727,958 does not teach N-terminal acetylation, C-terminal amidation, or disulfide bond formation.
For present claims 1-3, 8-10, and 14, Begley et al. teach V1-1 (C-SFNSYELGSL) (i.e. present SEQ ID NO: 165; PKC modulatory peptide) conjugated to HIV Tat (C-YGRKKRRQRRR) (i.e. present SEQ ID NO: 164) by a disulfide bond between the N-terminal cysteine residues (i.e. N-terminal modification) (please refer to the entire reference particularly the abstract; Materials and Methods Peptide synthesis; Figures 1 and 2). 
However, Begley et al. does not teach N-terminal acylation/acetylation or C-terminal amidation.
For present claims 4-7 and 11-13, Divita et al. teach cell penetrating peptide (CPP) including HIV Tat with N-terminal acetylation (i.e. acyl) and C-terminal amindation wherein the CPP can be conjugated to cargo and/or a targeting moiety via disulfide bonds including a cysteamide (please refer to the entire specification particularly the abstract; columns 1, 2, 4, 9, 14).
The claims would have been obvious because a particular known technique (i.e. N-terminal acetylation/acylation and C-terminal amidation of peptides; disulfide bond formation to form fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art (i.e. as protecting groups for peptides to increase stability and half-life; Begley et al. teach that utilizing disulfide bond formation between a PKC modulatory peptide and HIV Tat results in distribution of the PKC modulatory peptide throughout cardiac tissue). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658